EXHIBIT 99.2 May 23, 2013 BRAND OVERVIEW BRAND SNAPSHOT While walking through the Polmos Bialystok distillery in Eastern Poland, a relic from the communist era was re-discovered - WÓDKA VODKA. The quirky, unpretentious vodka doesn’t joke about quality. WÓDKA is triple distilled and charcoal filtered earning it a 90 point rating by the Beverage Testing Institute - a first for any brand available for under $10. WÓDKA stands tall as the leader in the exploding category of ‘quality for value’ spirit brands.Costing as little as one third the price of its competitors, WÓDKA lives up to its simple credo — “Great Vodka. Priced Right.” BRAND OVERVIEW BRAND OVERVIEW POS CASE CARDS SHELFTALKERS POSTERS T-SHIRTS BEANIES PR PR Excerpts From Business Week 4/11 PR DETAILS MAGAZINE MAXIM MAGAZINE PR Trucks in Key Markets MIAMI TAMPA Q4 2013 - 2014 WODKA CREATIVE 2.0 Updated Creative Assets Across the Board üCharacters (promotional search) üDrinks Updated Website Updated POS BYOB Tool New Billboard Creative MARKETING INIATIVES Key Market Billboard Media Buys Digital Media Buys Key Market Trucks Film and Television Product Placement PR Social Media Major Local Market Event Push PRODUCT PLACEMENT BRAND SNAPSHOT Alibi is an elixir for the flawed human spirit in all of us, a tonic for sin and an excuse for vulnerability.
